department of the treasury internal_revenue_service washington d c number info release date date cc dom it a 3skassell cor-119695-99 uil-170 dear we have received your letter to the internal_revenue_service dated date which you subsequently also sent to susan kassell an attorney in this office your letter indicates that you seek written assurance that you will be allowed to take a charitable_contribution_deduction for a conservation_easement you plan to donate as ms kassell and i explained to you on the telephone without a letter_ruling request in accordance with revproc_99_1 we cannot apply the law to your facts to give you a binding determination of whether a tax deduction is allowable however we are pleased to provide you with general information about contributions of conservation easements and substantiation under sec_170 of the internal_revenue_code the code farm which is certified by the you indicate that the easement you plan to donate is in connection with your and is located miles from a national forest and miles from a wildlife area administered by the department of conservation the easement permanently would restrict the use of the farm to development it is expected that the easement will be donated to the prohibiting urban or commercial which arthur l burke exempt_organizations specialist has indicated is exempt from federal income_taxation under sec_501 of the code you farm with and plan to have the easement appraised by comparing the value of your without the easement and to claim a charitable_contribution for the difference you ask whether is a qualified donee and whether of is a fully qualified_appraiser first we will describe some of the rules pertaining to the deduction for contribution of conservation easements sec_170 of the code provides that a taxpayer may take a deduction for a charitable_contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes a qualified_real_property_interest includes a restriction granted in perpetuity on the use which may be made of the real_property such as an easement a qualified_organization includes a governmental_unit an organization created or organized in the united_states cor-119695-99 exclusively for religious charitable scientific literary educational or certain other purposes no part of the earnings_of which inure to the benefit of any private individual and which is not disqualified for tax exemption under sec_501 for attempting to influence any legislation or political campaign or certain private_foundations the income_tax regulations the regulations also require that the qualified_organization have a commitment to protect the conservation purposes of the donation and the resources to enforce the restrictions some conservation purposes described in sec_170 of the code include the preservation of land areas for outdoor recreation by or education of the public the protection of an environmental system or relatively natural habitat of fish wildlife or plants or similar ecosystem the preservation of open space including forest land if it will yield a significant public benefit and is either a for the scenic enjoyment of the general_public or b pursuant to a clearly delineated federal state or local governmental conservation policy sec_1_170a-14 of the regulations lists many examples of significant habitats or ecosystems the protection of which could qualify as protection of an environmental system preservation of land may be for the scenic enjoyment of the general_public if development of the property would impair the scenic character of the local rural or urban landscape or would interfere with a scenic panorama that can be enjoyed from a park nature preserve road waterbody trail or historic_structure or land area and such area or transportation way is open to the public scenic enjoyment is evaluated by considering all pertinent facts and circumstances germane to the contribution and sec_1_170a-14 of the regulations provides many factors to be considered under sec_1_170a-14 of the regulations a deduction generally will not be allowed if the contribution is not exclusively for conservation purposes or if the contribution would accomplish one conservation_purpose but would permit the destruction of other significant conservation interests this requirement is not intended to prohibit uses of the property such as selective timber harvesting if those uses do not impair significant conservation interests you also indicate that in the current draft of the easement there is a requirement that in the event the easement restrictions are extinguished by eminent_domain or other legal proceedings a share of the proceeds will be paid to the you indicate that you object to this provision and that if it is not removed from the easement you may reconsider granting the easement you ask whether this provision is necessary for the contribution to be deductible a conservation_easement must be enforceable in perpetuity for a deduction to be allowed at the time of the gift the donor must agree that the donation of the easement gives rise to a permanent property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the easement at the time of the gift bears to the value of the property as a whole at the time of the gift accordingly under sec_1_170a-14 of the regulations when a change_of conditions extinguishes an easement the donee organization must be entitled to a cor-119695-99 portion of the proceeds at least equal to that proportionate value of the easement unless state law provides that the donor is entitled to the full proceeds we now discuss substantiation of the contribution when a deduction in excess of dollar_figure is claimed in connection with the contribution of property a qualified_appraisal from a qualified_appraiser must be obtained and section b of a form_8283 enclosed with instructions which contains an appraisal_summary must be filed with the return on which the deduction is claimed the formal written appraisal is not filed with the return but is retained by the donor the appraisal_summary includes among other things a declaration by a qualified_appraiser that the appraiser is disinterested and is a professional appraiser sec_1_170a-13 of the regulations sets forth the requirements for a qualified_appraiser in addition under sec_170 of the code no deduction is allowed for a contribution of dollar_figure or more unless the donor substantiates the contribution with a contemporaneous written acknowledgment from the donee a contemporaneous written acknowledgment must indicate the amount of cash and a description but not value of the property contributed whether the donee organization provided any goods or services in consideration for the contribution and if so a description and good_faith estimate of the value of those goods or services the contemporaneous written acknowledgment must be received on or before the earlier of the filing_date or due_date of the return for the year of the contribution the contemporaneous written acknowledgment is not filed with the return but is kept by the donor with the records of the contribution as ms kassell discussed with you the legal costs and appraisers’ fees paid in connection with the charitable_contribution of a conservation_easement are not deductible as charitable_contributions however they may be deductible to the extent they exceed the floor as miscellaneous_itemized_deductions if they are ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business we hope that this information is helpful to you for your convenience we enclose highlighted copies of the code and regulations and copies of publication sec_526 charitable_contributions and publication determining the value of donated property with pertinent pages flagged if we can be of any further assistance please call ms kassell at sincerely acting assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch enclosures
